—Order and judgment (one paper), Supreme Court, New York County (Karla Moskowitz, J.), entered on June 12, 1992, which, inter alia, granted defendants-respondents an equitable mortgage in certain real property located in Florida, unanimously affirmed, with costs.
It is clear, from a reading of the stipulation read upon the record, that plaintiffs agreed to execute a mortgage on certain real property located in Florida, title to which was held by a Florida corporation of which plaintiffs were the controlling *501shareholders. It is neither illogical nor contrary to common sense to expect that plaintiffs, being the controlling shareholders of the Florida corporation, would be able to cause that entity to execute a mortgage in recordable form. Nor has it been shown that the remaining shareholders refused to consent to the execution of the mortgage. Although the Florida corporation had not appeared in this action, plaintiffs represented that they represented all parties and had authority to enter into the stipulation. Thus, they are estopped from claiming that they did not also represent the interests of the Florida corporation. Notwithstanding that defendants moved for summary judgment in the underlying action, we do not find that the court was without authority to award the appropriate relief—i.e., enforcement of the stipulation of settlement. Concur—Rosenberger, J. P., Kupferman, Ross and Kassal, JJ.